Title: To James Madison from Robert Montgomery, 1 October 1806
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 1 Octr. 1806.

Herewith you will please find list of the arrival and departure of American Vessels, with specification of thier Cargose inwards and Outwards respectively, Since the the first of Jany. till the first of July last, in which you will find an increase of our Navigation at this port beyond any thing we have yet had; and I am happy to add that the proprietors in general have made profitable Voyage.
This country continues in general very healthy and as the Season is now advanced we hope the yellow-fever will not visit us this year, our demand for fish and the products of of the Westindies will be great here this winter as there is now little doubt the war will continue and our Ships have the only flag that can be called safely neutral, altho the indiscriminent and unreasonable Quarantine imposed on us by this Government is highly injurious yet the advantages we have from being almost alone in point of Neutrality will enable us to surmount this difficulty which as an unnecessary Grievance calls at least for some modification.
Our Crops of Grain last summer were very abundand and some late falls of rain has produced an excellent Seedtime in this part of the Country, so that the price of wheat and Barley is lower than I have seen it for many Years past, money however is more Scarce than I have ever Seen it in this country.  I apprehend I need not mention the cause  I have the honor to be very truly Sir Your Obedient huml. Servt.

Robt Montgomery


I took the liberty in some of my forme letters of requesting your nomination as one of the Commissioners for Settling the individual claims of our Citizens against this Government so soon as the Grand points between the Ministers are arranged, my Knowledge of the Language and of almost every circumstance attending the Captures made on the Coast of Spain, would give me great advantage in those Settlements and I hope plead my excuse for giving you this trouble a Second time, being as always &c


R Montgomery

